DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 5 is objected to because of the following informalities:  
Claim 5, line 1, “The method of claim 1” should be changed to read “The method of Claim 1” to make the claim consistent with other preambles.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-5, and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang "A new finding on the role of LiNO3 in lithium-sulfur battery" and further in view of Bay et al. (WO 2016130980 A1) (utilizing US 20180034059 A1 as the English language equivalent).
Regarding claim 1, Zhang discloses a method for producing a lithium-sulfur battery (P100; C1; “BR2335-type Li-S coin cells”) with an improved lifetime (P105; C1; “[t]he combination of a soluble nitrate in the electrolyte and an insoluble nitrate in the cathode leads to synergetic improvement on the cycling performance of the Li-S batteries”), comprising: providing a positive electrode including a positive electrode active material formed on a positive electrode current collector (P100; C1; “[t]wo sulfur cathodes were respectively coated onto a carbon-coated aluminum foil”), a negative electrode (P100; “Li anode”), an electrolyte liquid (P100; C1; “1:1 (wt.) DME/DOL mixed solvent” with “0.25 mol kg-1 LiTFSI-0.25 mol kg-1 LiNO3”) and a separator (P100; C1; Celgard 3401 membrane), wherein the positive electrode active material comprises a compound including elemental sulfur (P100; C1; “elemental sulfur”), and an activation step of forming a positive electrode active material-derived compound from the compound including elemental sulfur (P104; C1; Li2Sn) by charging and discharging the lithium-sulfur battery (P100; C1; “galvanostatically cycled” and P100; C2; “cycled for 5 times to ensure the formation of matured surface layer on two electrodes”).
Zhang further discloses wherein the method for producing a lithium-sulfur battery with an improved lifetime, comprises: mixing sulfur (P100; C1), Super-P (SP) (P100; C1), a conductor (P100; C1), and a binder (P100; C1) with water as a solvent (P100; C1). The prepared composition was coated on an aluminum current collector and then dried to prepare a positive electrode (P100; C1). Then, the prepared positive electrode is placed in a case and an electrolyte is injected into the case (P100; C1). The electrolyte was prepared by dissolving LiTFSI and LiNO3 (P100; C1) in an organic solvent formed with dioxolane (DOL) and dimethyl ether (DME) (P100; C1). Next the lithium-sulfur battery was charged and discharged in an activation step (P20; last paragraph).
The instant specification discloses wherein the method for producing a lithium-sulfur battery with an improved lifetime, comprises:  mixing sulfur, Super-P, a conductor, and a binder with water as a solvent (P20; first paragraph).  The prepared composition for forming a positive electrode active material layer was coated on an aluminum current collector and then dried to prepare a positive electrode (P20; first paragraph). Then, the prepared positive electrode is placed in a case and an electrolyte is injected into the case (P20; second paragraph). The electrolyte was prepared by dissolving LiTFSI and LiNO3 (P20; third paragraph) in an organic solvent formed with dioxolane (DOL) and dimethyl ether (DME) (P20; third paragraph).  Next the lithium-sulfur battery was charged and discharged in an activation step (P20; last paragraph).
Since Zhang discloses a similar method of producing a lithium-sulfur battery with an improved lifetime, a substantially identical positive electrode active material-derived compound would be expected to include “wherein the positive electrode active material-derived compound has a solubility of 1% by weight or greater in the electrolyte liquid.”  
Where the claimed and prior art products are identical or substantially identical in structure composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (MPEP 2112.01 I.).
It would have been obvious to one of ordinary skill in the art at the time the application was filed for the positive electrode active material-derived compound of the method of Zhang to have the claimed solubility because the positive electrode active material-derived compound of Zhang and the positive electrode active material-derived compound of the instant specification were made using substantially identical processes and the skilled artisan would have a reasonable expectation of success in doing so.
Modified Zhang further teaches its desire to suppress the redox shuttle of lithium polysulfide (Abstract).
Modified Zhang does not disclose wherein the lithium-sulfur battery is charged and discharged in a range of greater than 2.0 and less than 2.4 V in the activation step.
Bay teaches a method for producing a lithium-sulfur battery ([0002], [0013]) with an improved lifetime [0003], comprising: an activation step of forming a positive electrode active material-derived compound by charging and discharging the lithium-sulfur battery [0035], wherein the lithium-sulfur battery is charged in a range between 2.3 V and 2.4 V and discharged in a range between 2.0 V and 2.3 V [0035] which overlaps with the claimed range of charged and discharged greater than 2.0 and less than 2.4 V in the activation step because the polysulfide shuttle-inhibiting properties are enhanced [0033]. 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize charging and discharging parameters of Bay for the charging and discharging parameters of modified Zhang because the polysulfide shuttle-inhibiting properties are enhanced and the skilled artisan would have a reasonable expectation of doing so.
Regarding claim 2, modified Zhang discloses all the limitations of the method above and further discloses wherein the method for producing a lithium-sulfur battery with an improved lifetime, comprises: comprises mixing sulfur (Zhang; P100; C1), Super-P (SP) (Zhang; P100; C1), a conductor (Zhang; P100; C1), and a binder (Zhang; P100; C1) with water as a solvent (Zhang; P100; C1). The prepared composition was coated on an aluminum current collector and then dried to prepare a positive electrode (Zhang; P100; C1). Then, the prepared positive electrode is placed in a case and an electrolyte is injected into the case (Zhang; P100; C1). The electrolyte was prepared by dissolving LiTFSI and LiNO3 (Zhang; P100; C1) in an organic solvent formed with dioxolane (DOL) and dimethyl ether (DME) (Zhang; P100; C1). Next the lithium-sulfur battery was charged and discharged in an activation step (Zhang; P20; last paragraph).
The instant specification discloses wherein the method for producing a lithium-sulfur battery with an improved lifetime, comprises: mixing sulfur, Super-P, a conductor, and a binder with water as a solvent (P20; first paragraph).  The prepared composition for forming a positive electrode active material layer was coated on an aluminum current collector and then dried to prepare a positive electrode (P20; first paragraph). Then, the prepared positive electrode is placed in a case and an electrolyte is injected into the case (P20; second paragraph). The electrolyte was prepared by dissolving LiTFSI and LiNO3 (P20; third paragraph) in an organic solvent formed with dioxolane (DOL) and dimethyl ether (DME) (P20; third paragraph).  Next the lithium-sulfur battery was charged and discharged in an activation step (P20; last paragraph).
Since modified Zhang discloses a similar method of producing a lithium-sulfur battery with an improved lifetime with respect to the instant specification, a substantially identical positive electrode active material-derived compound would be expected to include “wherein the positive electrode active material-derived compound is a compound represented by Li2Sn where n is from 4 to 8.”  
Where the claimed and prior art products are identical or substantially identical in structure composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (MPEP 2112.01 I.).
It would have been obvious to one of ordinary skill in the art at the time the application was filed for the positive electrode active material-derived compound of the method of modified Zhang to have the claimed composition because the positive electrode active material-derived compound of modified Zhang and the positive electrode active material-derived compound of the instant specification were made using substantially identical processes and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 5, modified Zhang discloses all the limitations of the method above and further discloses wherein a potential difference in the charge and the discharge is greater than or equal to 0.1 V and less than 0.4 V in the activation step (Bay; [0035]).
Regarding claim 6, modified Zhang discloses all the limitations of the method above and further discloses wherein the lithium-sulfur battery is charged and discharged 5 times in the activation step (Zhang; P100; C2; “cycled for 5 times to ensure the formation of matured surface layer on two electrodes”) which is within the claimed range of 3 times to 10 times. 
Regarding claim 7, modified Zhang discloses all the limitations of the method above and further discloses wherein in the lithium-sulfur battery, the electrolyte liquid comprises an aprotic solvent and a lithium salt (Zhang; P100; C1; “1:1 (wt.) DME/DOL mixed solvent” with “0.25 mol kg-1 LiTFSI-0.25 mol kg-1 LiNO3”).
Regarding claim 8, modified Zhang discloses all the limitations of the method above and further discloses wherein the aprotic solvent is dioxolane, dimethyl ether, or a combination thereof (Zhang; P100; C1; “1:1 (wt.) DME/DOL mixed solvent” with “0.25 mol kg-1 LiTFSI-0.25 mol kg-1 LiNO3”).
Regarding claim 9, modified Zhang discloses all the limitations of the method above and further discloses wherein the lithium salt is lithium imide (Zhang; P100; C1; “1:1 (wt.) DME/DOL mixed solvent” with “0.25 mol kg-1 LiTFSI-0.25 mol kg-1 LiNO3”).
Regarding claim 10, modified Zhang discloses all the limitations of the method above and further discloses wherein the method for producing a lithium-sulfur battery with an improved lifetime, comprises: comprises mixing sulfur (Zhang; P100; C1), Super-P (SP) (Zhang; P100; C1), a conductor (Zhang; P100; C1), and a binder (Zhang; P100; C1) with water as a solvent (Zhang; P100; C1). The prepared composition was coated on an aluminum current collector and then dried to prepare a positive electrode (Zhang; P100; C1). Then, the prepared positive electrode is placed in a case and an electrolyte is injected into the case (Zhang; P100; C1). The electrolyte was prepared by dissolving LiTFSI and LiNO3 (Zhang; P100; C1) in an organic solvent formed with dioxolane (DOL) and dimethyl ether (DME) (Zhang; P100; C1). Next the lithium-sulfur battery was charged and discharged in an activation step (Zhang; P20; last paragraph).
The instant specification discloses wherein the method for producing a lithium-sulfur battery with an improved lifetime, comprises: mixing sulfur, Super-P, a conductor, and a binder with water as a solvent (P20; first paragraph).  The prepared composition for forming a positive electrode active material layer was coated on an aluminum current collector and then dried to prepare a positive electrode (P20; first paragraph). Then, the prepared positive electrode is placed in a case and an electrolyte is injected into the case (P20; second paragraph). The electrolyte was prepared by dissolving LiTFSI and LiNO3 (P20; third paragraph) in an organic solvent formed with dioxolane (DOL) and dimethyl ether (DME) (P20; third paragraph).  Next the lithium-sulfur battery was charged and discharged in an activation step (P20; last paragraph).
Since modified Zhang discloses a similar method of producing a lithium-sulfur battery with an improved lifetime with respect to the instant specification, a substantially identical lithium-sulfur battery would be expected to include “wherein the lithium sulfur battery comprises 0.05 M to 1.0 M of the positive active material-derived compound in the electrolyte liquid after the activation step.”  
Where the claimed and prior art products are identical or substantially identical in structure composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (MPEP 2112.01 I.).
It would have been obvious to one of ordinary skill in the art at the time the application was filed for the lithium-sulfur battery of the method of modified Zhang to have the claimed molarity because the lithium-sulfur battery of modified Zhang and the lithium-sulfur battery of the instant specification were made using substantially identical processes and the skilled artisan would have a reasonable expectation of success in doing so.

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang "A new finding on the role of LiNO3 in lithium-sulfur battery" and Bay et al. (WO 2016130980 A1) (utilizing US 20180034059 A1 as the English language equivalent) as applied to claim 1 above, and further in view of Aikiyo et al. (WO 2017061107 A1) (utilizing US 20180287208 A1 as the English language equivalent).
Regarding claim 3, modified Zhang discloses all the limitations of the method above and further teaches that the cycling is performed ensure the formation of a matured surface layer on the two electrodes (Zhang; P100; C2).
Modified Zhang does not teach wherein the lithium-sulfur battery is charged and discharged at a 0.2 C-rate to a 5 C-rate in the activation step.
Aikiyo teaches a method for producing a lithium battery ([0001], [0270]) with an improved lifetime [0155], comprising: an activation step of forming a positive electrode active material-derived compound [0271] by charging and discharging the lithium battery ([0275]-[0281]) which comprises an electrolyte liquid [0274], wherein the lithium battery is charged and discharged at a 1 C-rate to a 2 C-rate in the activation step ([0275]-[0281]) which is within the claimed range of 0.2 C-rate to a 5 C-rate in order to coat the negative electrode and prevent a degradation of the electrolytic solution therefore prolong the life of the battery [0005].
Aikiyo further teaches wherein the positive electrode active material-derived compound can be a compound including elemental sulfur [0198].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to charge and discharge the lithium-sulfur battery of modified Zhang at the rates taught by Aikiyo in order to coat the negative electrode and prevent a degradation of the electrolytic solution therefore prolong the life of the battery and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 11, modified Zhang discloses all the limitations of the method above and further teaches that the cycling is performed ensure the formation of a matured surface layer on the two electrodes (Zhang; P100; C2).
Modified Zhang does not disclose wherein the lithium-sulfur battery is charged and discharged 5 times or more before the activation step.
Aikiyo teaches a method for producing a lithium battery ([0001], [0270]) with an improved lifetime [0155], comprising: an activation step of forming a positive electrode active material-derived compound [0271] by charging and discharging the lithium battery ([0275]-[0281]) which comprises an electrolyte liquid [0274], wherein the lithium battery is charged and discharged 5 times or more before the activation step ([0281]; the first 5 or more times about of the 29 times) in order to coat the negative electrode and prevent a degradation of the electrolytic solution therefore prolong the life of the battery [0005].
Aikiyo further teaches wherein the positive electrode active material-derived compound can be a compound including elemental sulfur [0198].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to incorporate the charging and discharging taught by Aikiyo before the activation step of modified Zhang in order to coat the negative electrode and prevent a degradation of the electrolytic solution therefore prolong the life of the battery and the skilled artisan would have a reasonable expectation of success in doing so.

Response to Arguments
Applicant's arguments filed 9/22/2022 have been fully considered but they are not persuasive. 
The Applicant first argues on P7 of Applicant’s Remarks that Zhang in view of Bay does not teach or disclose the method of claim 1 because the combination fails to teach or disclose wherein the lithium-sulfur battery is charged and discharged in a range of greater than 2.0 V and less than 2.4 V in the activation step. The Applicant further states that as per [0033]-[0035] and Figs. 4B-C of Bay, the lithium-sulfur battery is charged and discharged in the range of 1.7 V to 2.8 V and not charged in a range between 2.3 V and 2.4 V and discharged in a range between 2.0 V and 2.3 V as previously cited in the rejection.
The Examiner respectfully disagrees. Even if the lithium-sulfur battery of Bay is charged and discharged in the range of 1.7 V to 2.8 V, this range still overlaps with the claimed range of greater than 2.0 V and less than 2.4 V and thus would be prima facie obvious. Additionally, Zhang itself discloses this limitation, wherein the lithium-sulfur battery is charged and discharged in a range of 1.7 V to 2.8 V in the activation step (Zhang; Fig. 2. b) which overlaps with the claimed range of greater than 2.0 V and less than 2.4 V in the activation step.
The Applicant next argues that there is no teaching or guidance in the prior art that would have led a person of ordinary skill in the art to select the specific combination of features set forth in the claimed invention, with a reasonable expectation of success.
The Examiner respectfully disagrees.  Both Zhang and Bay are directed towards a method for producing a lithium-sulfur battery and recognize the issue of reducing polysulfide formation to improve the battery lifetime. Thus, the skilled artisan would look to replicate the charging conditions utilized in Bay in the method of Zhang to further reduce polysulfide formation and improve the life of the battery. 
The Applicant next argues that unexpected results were achieved utilizing the claimed method and points to Examples 1-5, Comparative Examples 1-3, and Figs. 3-4 of the instant specification, i.e. an improved specific capacity of the lithium-sulfur battery at 25-30 cycles.
The Examiner respectfully disagrees. Looking at Figs. 3-4 of the instant specification, it is hard to distinguish between the examples and thus unclear if the results are unexpected. Additionally, the Applicant needs to explain how many times the battery of each experiment was cycled, i.e. does this including the charging/discharging before activation, include cycles post activation, only cycles after activation, or some combination of the three?  Was the battery of each experiment charged/discharged a different number of times or did the batteries of the comparative examples fail prematurely? Without an explanation, it appears the comparative examples have an equivalent if not higher specific discharge capacity after cycling when compared to Examples 1-4 of the instant specification. This also puts into question whether the alleged unexpected results could be achieved at a higher number of cycles, i.e. 50, 100, 150, etc. As evidenced by Kabacik et al. (US 20160006084 A1) (as recited in the IDS dated 1/6/2020), it appears there is not a linear relationship between discharge capacity and cycle # (Kabacik; Figs. 5-8).  Furthermore, the method of claim 1 is not commensurate in scope with the examples of the instant specification. The Applicant needs to amend claim 1 to include the following limitations from Example 1: the number of times the lithium sulfur battery is charged and discharged in the activation step, the C-rate at which the activation step is performed, the number of times/cycling conditions the lithium sulfur battery is charged and discharged before the activation step, the specific positive electrode, the specific separator, the specific negative electrode, and the specific electrolyte. The Applicant can also submit an affidavit disclaiming that any one or more limitations listed immediately above did not contribute to the unexpected results, i.e. any negative electrode utilized with the claimed method would achieve the same alleged unexpected results.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Manthiram et al. (US 20140255797 A1) discloses a method of for producing a lithium-sulfur battery with an improved lifetime ([0001], [0075]).  Manthiram further teaches that batteries may retain at least 85%, at least 88%, or at least 93% of their discharge capacity over even 200 cycles if cycled in a narrow voltage window, such as 1.8 V to 2.2 V [0075]. Comparing Figs. 10C & 11 of Manthiram to Figs. 3-4 of the instant specification, it appears the lithium-sulfur battery of Manthiram achieved better cycle characteristics. 
Kabacik et al. (US 20160006084 A1) (as recited in the IDS dated 1/6/2020) discloses a method of for producing a lithium-sulfur battery with an improved lifetime [0001].  Kabacik teaches charging the lithium-sulfur battery in the range of 2.3 V to 2.4 V and discharging in the range of 1.5 V to 2.1 V (Claim 1). Kabacik further teaches that by charging the cell to 2.33 V, significant improvements in cycle life are observed [0062]. Kabacik also teaches these improvements are not achieved when the cell is fully charged to 2.45V (Kabacik; Figs. 3 and 4) or under charged to 2.25V (Kabacik; Fig. 9). Comparing Figs. 5-8 of Kabacik to Figs. 3-4 of the instant specification, it appears the lithium-sulfur battery of Kabacik achieved better cycle characteristics. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J. SALTER whose telephone number is (469) 295-9103. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON J SALTER/Examiner, Art Unit 1724                                                                                                                                                                                                        
/SARAH A. SLIFKA/Primary Examiner, Art Unit 1759